 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   FARMERS GROUP, INC.,                                Case No. 1:18-cv-00256-SAB

11                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST DOCKET
12           v.                                          TO REFLECT VOLUNTARY DISMISSAL

13   L.J. LINDER AND ASSOCIATES                          (ECF No. 27)
     INSURANCE SERVICES, INC., et al.,
14
                    Defendants.
15

16

17          On January 31, 2019, a stipulation for dismissal of the entire action was filed. (ECF No.

18 27.) In light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.

19 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been
20 dismissed with prejudice, without an award of costs or attorney’s fees.

21          Accordingly, the Clerk of the Court is HEREBY DIRECTED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      January 31, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                     1
